Holt, J.
Action to determine adverse claims to a city lot. Defendant is the owner, unless his title has been divested by a tax proceeding under which plaintiff claims. And the only matter urged against the tax title is, the notice of the expiration of the right of redemption, is illegal, in that it failed to state accurately the amount required to redeem and also in that the numbering of the notice issued by the auditor is not correct.
Pursuant to a real estate tax judgment entered April 23, 1910, to enforce taxes delinquent for the year 1908, the lot was on May 13, 1910, bid in for the state, and afterwards on October 3, 1912, duly assigned to plaintiff for $6.61. The notice mentioned, after reciting these facts, continues thus: “And thereafter the purchaser of said state assignment paid upon said land the taxes thereon for the years 1911 [sic] respectively, after said taxes had become delinquent.
“That the certificate of sale, or state assignment so called, has been presented to me by the holder thereof for the purpose of having notice of expiration of time for redemption from said tax sale of said property, given and served; and that the amount required to redeem said piece or parcel of land from said sale at the date of this notice, exclusive of the costs to accrue upon said notice, is the sum of Ten Dollars and ninety-five cents ($10.95), and interest on Ten Dollars and thirty-four cents ($10.34) at the rate of 12 per cent per annum from the date of this notice to the date such redemption is made. That the time for the redemption of said piece or parcel of *237land, from said tax sale, will expire sixty (60) days after tbe service of tbis notice and the filing of proof of sncb service in my office.”
Section 2148, G. S. 1913, requires tbe notice to specify a description of tbe lands, “tbe amount for wbicb the same'were sold, tbe amount required to redeem tbe same, exclusive of the costs to accrue upon sucb notice, and tbe time when tbe redemption period will expire.” In a case sucb as tbis where tbe land bas been bid in by tbe state and afterwards assigned tbe notice should state the amount paid upon tbe assignment and not tbe amount for wbicb tbe land was bid’ in by the state. Sperry v. Goodwin, 44 Minn. 207, 209, 46 N. W. 328; McNamara v. Fink, 71 Minn. 66, 73 N. W. 649. The notice is not required to -state tbe amount paid by tbe assignee for subsequent delinquent taxes, although these must be included in tbe amount specified as required to make tbe redemption. Tbe respondent does not contend, as we understand it, that tbe notice is defective in respect to any statutory requirement except in the specification of tbe amount required to redeem. Here be insists that it is fatally deficient. Because of tbe payment in January, 1913, of tbe 1911 delinquent taxes, tbe notice could not be in tbe exact form prescribed in section 2148, G. S. 1913. However, we venture to say that no one could fail to understand • that if redemption was made on tbe day tbe notice is dated tbe exact sum required would be $10.95, exclusive of tbe costs to accrue on the notice, and if made any time thereafter interest from tbe date of tbe notice at 12 per cent upon tbe sum of $10.34 must be added to $10.95. We fail to discover -my uncertainty in tbe amount or anything to mislead. Tbe sums, dates and interest are all so clearly given that if, at any time after tbe date of tbe notice, redemption is made a simple and correct calculation will give tbe exact amount required.
Tbe form seems to conform to that suggested in Midland Co. v. Eby, 89 Minn. 27, 93 N. W. 707, and is apparently sanctioned in Slocum v. McLaren, 106 Minn. 386, 119 N. W. 406, in cases sucb as tbis where, after assignment from the state, tbe assignee bas paid delinquent taxes before giving the notice. Tbe record discloses that tbe $10.34 upon wbicb interest is to be computed is made up of $6.61, *238paid the state at tbe time of tbe assignment, and $3.73, the 1911 delinquent taxes paid afterwards. No claim is made that the amount specified in the notice, as the amount required to redeem at the date thereof, is not correct. The. interest to be added thereto, if redemption is subsequently made, is also readily ascertained from the correct-data specified. It is true that this court requires the utmost accuracy in the notice of the. expiration of the. owner’s right to redeem his property from tax sale. And if such notice demands more than the statute exacts, for example interest upon interest, the notice will be held void, although the error be trifling in amount in the particular case. Shine v. Olson, 110 Minn. 44, 124 N. W. 452, 19 Ann. Cas. 962, is an instance wherein a wrong basis of computation was adopted, resulting in figuring interest from the time of the sale until the date of the notice, adding that to the amount of the sale, and then stating that the sum so obtained would draw interest from the date of the notice until redemption was made. It was an attempt to compound interest, was wrong in principle, and invalidated the notice, although, in that particular case, the difference between the right and the wrong specification would have amounted to less than ten cents had the redemption been made on the last day of the 60-day period allowed by the law. In the case at bar the basis of computation as to rate of interest, time and amount of principal is correct. We are unable to find any valid reason for saying that the notice in question fails to properly and correctly specify the amount required to redeem.
It is further urged that the auditor designated by a serial number B 1071 this tax proceeding, but that the original notice issued herein was numbered B 1061, while as published it was designated by the correct number. The point has no merit. Notices’are not required to be numbered. It is done by the auditor for his own convenience. In the absence of proof of prejudice to an interested party, unnecessary matters in notices of this kind may be eliminated as surplusage.
Our conclusion upon the notice renders a consideration of the other assignments of error unnecessary, and the result is that the order denying plaintiff’s motion for a new trial must be reversed;